                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

RAUL GONZALEZ                                  §

v.                                             §        CIVIL ACTION NO. 6:18cv574
LORIE DAVIS, ET AL.                            §


                               ORDER OF PARTIAL DISMISSAL


        The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge John D. Love. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been
presented for consideration, and no objections thereto having been timely filed, the Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts same as

the findings and conclusions of the court. It is accordingly
        ORDERED that the motion to dismiss filed by the Defendants Davis and Navarette (docket

no. 21) is GRANTED. The claims against these Defendants are DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted. It is further

        ORDERED that the motion to dismiss filed by the Defendants Pace and Willingham (docket
no. 20) is DENIED. The Defendants Pace and Willingham shall have 14 days from the date of entry
of this order in which to answer the lawsuit or otherwise plead as appropriate. The deadlines set out
in the scheduling order previously entered (docket no. 16) shall go into effect upon the filing of the

answer. Finally, it is




                                                   1
       ORDERED that the Plaintiff’s motion to stay and for appointment of counsel (docket no.

31) is DENIED at this time, subject to reconsideration in the event it later appears that a stay of the

case or appointment of counsel is appropriate.

       SIGNED this the 4 day of March, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                   2
